Black, J., concurring in part in Judge Rice’s dissent: I concur in Judge Rice’s dissenting opinion in so far as it dissents from the majority opinion which denies petitioner the right to carry back its net operating loss for 1945 to 1943, and also denies petitioner’s right to carry back its unused excess profits credit in 1945 to 1943. It seems to me that under the language of the applicable statutes which govern these matters the petitioner has the right to carry back its net operating loss in 1945 to reduce taxable income for 1943, and has the right to carry back its unused excess profits credit in 1945 to 1943 and thereby reduce its excess profits tax liability for 1943. I join with Judge Rice in dissenting from the conclusion reached by the majority opinion on these two points.